Citation Nr: 0627022	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1969, including service in the Republic of Vietnam 
from August 30, 1967, to March 25, 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2002 and December 2003 rating decisions issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable to the veteran by granting service connection for 
PTSD, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to various 
stressors during his wartime service in Vietnam and claims 
that he has acquired PTSD as a result of such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where a veteran who served for ninety days or more 
during a period of war develops certain chronic diseases, 
such as psychosis, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2005).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2005).

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. § 3.304(f) analysis: a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressors.  On the 
veteran's September 1969 separation examination report, his 
psychiatric condition was noted as clinically normal.  At a 
November 2001 VA PTSD examination, the veteran reported that, 
during his tour in Vietnam, he was involved in direct combat 
to include search and destroy operations, night ambush, 
firefights, perimeter defense, and mine sweeping.  His 
friends were killed and/or wounded as a result of enemy 
action.  Further, the veteran observed bombs released on a 
Marine unit 100 yards from the veteran's location north of 
the Village of Namo.  The veteran stated that he witnessed 
the entire sequence of events and responded to the scene 
where approximately 25 Marines were killed.  Based on the 
veteran's claimed stressors, the VA examiner diagnosed the 
veteran with chronic and severe PTSD and noted enduring 
combat residuals relating to his PTSD.  Subsequently, the 
veteran continued to receive treatment from VA Medical 
Centers (VAMC) for PTSD.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records, the veteran's own 
statements, and a lay statement.  The veteran's service 
personnel records reflect that his military occupation (MOS) 
was heavy equipment operator and show that he was stationed 
in the Republic of Vietnam from August 1967 to March 1969.  
The veteran received the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Ribbon with 60 
device.  He received no individual combat citations and was 
not a POW.  His service medical records reveal no combat 
wounds.  Thus, the evidence of record does not establish that 
the appellant was engaged in combat in connection with his 
MOS.  The preponderance of the evidence is against the 
determination of combat status.  Therefore, the veteran's 
statements alone do not constitute conclusive evidence of the 
occurrence of an in-service stressor.  See Cohen, 10 Vet. 
App. at 145.  The Board therefore finds that, based on all 
the evidence, the appellant did not engage in combat during 
his tour in Vietnam.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged in-service stressors.  First, as it 
concerns the veteran's credibility, the veteran's DA Form 20 
reflects that the veteran was assigned to the 517th Engineer 
Company (Light Equipment) attached to the 35th Engineer 
Battalion (Combat) between August 1967 and January 1969.  The 
veteran contends that he generally was exposed to ground, 
mortar, and rocket attacks while serving in Vietnam.  A 
letter of "Valorous Unit Award" from the Department of the 
Army confirms that the 517th Engineer Company was attached to 
the 35th Engineer Battalion between February 8 and September 
15, 1968.  Further, the citation shows that the veteran's 
unit operated under hazardous environmental conditions and 
was subjected to frequent ambushes, sniper fire, and 
rocket/mortar attacks.  

The November 2001 PTSD diagnosis provisionally was based on 
ambushes, firefights, and the bombing of a nearby Marine 
unit.  As a member of the 517th Engineer Company stationed 
near Da Nang, Vietnam, the veteran was likely exposed to 
enemy attacks/fire.  Further, the claims file contains a 
statement from a veteran, who served with the 35th Engineer 
Battalion, reporting that the appellant responded to the 
bombing incident.  The veteran's DA Form 20 reflects that he 
was involved in the Vietnam Counter Defensive Campaign, Phase 
III.  The Board observes that the corroborative nature of the 
evidence goes toward the veteran's credibility.

The evidence of the aforementioned stressors is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  At a minimum, the evidence discussed above 
suggests a possibility that the veteran was assigned to a 
unit targeted by sniper/rocket attacks.  The Court determined 
that corroboration of every detail is not required.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The veteran's DA Form 20 
and DD Form 214 do not specifically reflect that the veteran 
was present during the rocket attacks, but the records 
indicate plausibility.  Pentecost, 16 Vet. App. at 128.  On 
that issue, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  As the aforementioned corroborated non-
combat stressors form, in part, the basis of the veteran's 
current (provisional) PTSD diagnosis, the Board concludes 
that the veteran suffers from PTSD incurred in service.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


